In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Orange County (Mazzeo, J.), dated March 4,1981, which, inter alia, directed him to pay $250 a week for the support of his wife and daughter. Order reversed, without costs or disbursements, and proceeding remitted to the Family Court, Orange County, for a further hearing as to the financial status and needs of the parties and for the entry of an appropriate order. There is no competent proof in the record on this appeal as to the financial needs of the appellant’s wife, daughter and son. The wife did not testify as to her needs or those of the children. The unsworn statement by the parties’ attorneys in the course of colloquy between the court and counsel and the financial data sheets, which are neither signed nor sworn to be true, cannot serve as a basis for a Family Court order of support (see Matter of Rensselaer County Dept, of Social Seros, v Cossart, 38 AD2d 635; Matter ofEagen v Bolden, 51 AD2d 1017; Matter of Smith v Smith, 70 AD2d 938). At the new hearing, the Family Court should bear in mind the principle that a parent is not liable for the support of a child during the period the child is employed and self-supporting (see Matter of Raphael v Raphael, 28 AD2d 551; Graffeo v Graffeo, 7 AD2d 741; Hotetz vHotetz, 60 Mise 2d 271). There was no competent evidence in the record upon which to determine if the parties’ son is in fact emancipated. Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.